Exhibit 10.23 Confidential treatment requested under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2. The confidential portions of this exhibit have been omitted and are marked accordingly. The confidential portions have been filed separately with the Securities and Exchange Commission pursuant to a confidential treatment request. Form of Advertising Agreement, as amended between Pinsight Media+ and MeetMe, Inc. This advertising agreement (“Agreement”) is entered between MeetMe, Inc., with a place of business at 100 Union Square Drive, New Hope, PA 18938 (“Publisher”) and Pinsight Media+, Inc. a wholly-owned subsidiary of Sprint Corporation with a place of business at 909 Walnut, Suite 400, Kansas City, MO 64106, United States (“Pinsight”). The Publisher owns and operates the MeetMe mobile application (iOS and Android) associated with the www.meetme.com web site (the “App”). “Effective Date” is the day both parties have executed and delivered this agreement. All monetary units are in US Dollars; all days herein are calendar days. In consideration of the mutual promises contained in this Agreement, Publisher and Pinsight agree as follows: Services Provided. Pinsight will manage advertising technology and operations on behalf of Publisher for the App. Specifically, Publisher will place ad calls with respect to the App and Pinsight will deliver and pay for ads in accordance with the advertising display logic set forth on Exhibit A hereto (the “Ad Logic”). Pinsight will accept and pay for all ad calls submitted by Publisher (whether or not Pinsight fills them or if filled, said ads are viewed). Publisher will continue to deliver advertising outside of this agreement relating to the virtual currency features on the App, including without limitation respect to all offer wall features and Publisher’s Social Theater business. Publisher will develop and maintain the mobile application and implement Pinsight SDK or AdLib as directed by Pinsight on terms to be mutually agreed. Product Assistance. Pinsight will reserve one “Discover It” tile for Publisher on Virgin Mobile Android devices and supply it to Publisher without charge for six (6) months. Pinsight will endeavor to deploy this virtual preload as soon as possible, and in any event on or before March 31, 2014. Pinsight will make introductions and explore with Publisher other distribution opportunities with Sprint and its affiliates (e.g. Virgin and Boost Mobile). Adherence to Advertising Display Logic. Additional sections or features that Publisher adds to the App shall be provisioned on a basis consistent with the Ad Logic. In addition, if Publisher wishes to increase the number, type, frequency or scope of impressions in the Ad Logic (“Additional Inventory”), it will first notify Pinsight and upon Pinsight’s written consent thereto, said Additional Inventory shall be added to Exhibit A and constitute part of the Ad Logic. Ad Guidelines. All ads delivered by Pinsight shall comply with Publisher’s advertising editorial guidelines, attached as Exhibit B hereto, which Publisher may reasonably revise from time to time. In the event Publisher requests the removal of any specific ad or ads of any specific advertiser or group of advertisers because of a violation of Publisher’s guidelines, Pinsight shall remove such ads within twenty-four (24) hours. Performance Metrics. Pinsight shall use commercially reasonable efforts to maintain technical and organizational security measures, backup systems and procedures to protect against loss of data. Pinsight will not place on or introduce to the App any software code other than necessary to target and deliver ads to the App hereunder, and for no other purpose. 1 Performance Reporting. Publisher agrees to provide Pinsight with the following reports: ● Twice per month, Publisher will provide Pinsight with number of sessions for previous 30 days. ● Twice per month, Publisher will provide Pinsight with report showing daily active users (DAU) and ad impressions by country. Performance Monitoring. Each party shall designate at least one individual to meet regularly (and at least once per calendar quarter) with a representative or representatives of the other party (which meetings may be in person or telephonic) to review, evaluate and discuss the experiences, results and performance of the parties, including without limitation any specific concerns and opportunities for improving overall performance hereunder. In addition, should any of the following occur, each party shall meet immediately to find a solution to the issue that is agreeable to both parties and implement said solution in a timely manner: 1. Ad requests on Android become more than [**] of the total requests. 2. A bug in the App prevents the normal request, display, and interaction of ads for a period exceeding thirty (30) days. If this occurs, Pinsight will not pay minimums for ads served in this situation. Pinsight and the Publisher will split the revenues [**] that are generated from ads in this state. Updates. Publisher will endeavor to implement changes to the App from time to time as reasonably requested by Pinsight in order to improve ad performance, provided that such updates shall not decrease ad impressions or revenue or otherwise be unreasonably burdensome for Publisher to implement. Pinsight will endeavor to implement changes to its SDK and service from time to time as reasonably requested by Publisher in order to improve App performance, provided that such updates shall not be unreasonably burdensome for Pinsight to implement. Publisher will notify Pinsight of scheduled releases and provide Pinsight with the opportunity to update the SDK for these releases as well as look for opportunities for new ad placements and improvement in ad UI and performance related to the updates. Payment Terms. Earnings for each month prior to April 2014 will be paid within ninety (90)business days after that month’s end regardless of advertiser campaign duration. Earnings for each month starting April 1, 2014 and thereafter will be paid within sixty (60) business days after that month’s end regardless of advertiser campaign duration. Pinsight bears all risk with regard to collection of all applicable advertiser fees with respect to all of the advertising inventory provided in this Agreement and will not delay payment to Publisher as a result of non-collection or delay of payment of fees by the advertisers . Pinsight may not withhold amounts owing hereunder for any reason. Neither party will be responsible for failure of performance, other than for an obligation to pay money, due to causes beyond its control, including, without limitation, acts of God or nature; labor disputes; sovereign acts of any federal, state or foreign governments; or shortage of materials. Determination of Payment Amounts. The following payment provisions shall apply with respect to the respective specified time periods and specified ads: 1. Period Ending December 31, 2013
